Appeal from an order directing appellant, pursuant to section 295 of the Civil Practice Act, to appear for examination as to the nature of the treatment accorded by it to respondent, and as to the names of the doctors, nurses and persons in its employ who assisted therein. Order reversed, without costs, and motion denied, without prejudice to a renewal on proper papers. The supporting affidavits should be made by persons who have knowledge of the facts and should contain all the presently available proof as to the specific nature of the injuries alleged to have been sustained and the cause thereof. Nolan, P. J., Hallman and Klein-feid, JJ., concur; Beldock and Murphy, JJ., dissent and vote to affirm, with the following memorandum: There is no statute or rule of law which requires an affidavit of the moving party or of a physician to support a motion made pursuant to the provisions of section 295 of the Civil Practice Act. Here the forthright statement of the attorney for the moving party is sufficient when obviously made in good faith and in an honest desire to ascertain the facts before proceeding against a prospective defendant or defendants for the purpose of protecting his client’s rights.